 In the Matter of HARRY LINSK, KATE LINSK, JOSEPH LINSK,' AND ABRA-HAM LINSK, INDIVIDUALLY AND AS CO-PARTNERS, TRADING AS H. LINSK& Co.andSOUTH JERSEY JOINT BOARD OF THE INTERNATIONAL LADIES'GARMENT WORKERS UNION, AFLCase No. 4-C-1424.-Decided June 11, 1945DECISIONANDORDEROn November 24, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in, and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto. Thereafter,the respondent filed exceptions to the Intermediate Report and a brief insupport of the exceptions. No request for oral argument before the BoardatWashington, D. C., was made by any of the parties. The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the respondent's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.°ORDERUpon the entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Board herebyorders that the respondent, Harry Linsk, Kate Linsk, Joseph Linsk, andAbraham Linsk, individually and as co-partners, trading as H. Linsk &Co., its agents, successors, and assigns, shall :1.Cease and desist from in any manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organization, toform labor organizations, to join or assist South Jersey Joint Board of theInternationalLadies' Garment Workers Union, AFL, or any other labori The name ofJoseph Linskwas inadvertently omitted from the caption of the Intermediate Report62 N. L.R.B,No.44.276 H. LINSK & CO.277organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective'bargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, -which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Clayton, New Jersey, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to be fur-nished by the Regional Director for the Fourth Region, shall, after beingduly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall betaken by the respondent to insure that said notices are not altered, defaced,or covered by any other material; and(b)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps the respondenthas taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order."APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to Decision and Order of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our-employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist South Jersey Joint Board of theInternational Ladies' GarmentWorkers Union, AFL, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection. All ouremployees are free to become or remain members of this union, or anyother labor organization.HARRY LINSK, KATE LINSK, JOSEPH LINSK, ANDABRAHAM LINSK, INDIVIDUALLY AND AS CO-PARTNERS,TRADING AS H. LINSK & Co.,Employer.By(Representative)(Title)DatedThis noticemust remainposted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any othermaterial. 278l l-XlsIONS OF NATIONAL LABOR REL \TIONS BOARDINTERMEDIATE REPORTMr. Eugene M. Purver,for the Board.Moss & Moss,byMr. Emanuel Moss,of Philadelphia, Pa, for the respondent.Mr Albert K Plone,of Camden, N. J, for the UnionSTATEMENT OF THE CASEUpon an amended charge duly filed on September 1, 1944—by South Jersey JointBoard of the International Ladies' Garment Workers Union, AFL, herein called theUnion, the National Labor Relations Board, herein called'the Board, by its RegionalDirector for the Fourth Region- (Philadelphia, Pennsylvania), issued its complaintdated September 12, 1944, against Harry Linsk, Kate Linsk, Joseph Linsk, and Abra-ham Linsk, individually and as co-partners, trading as H. Linsk & Co., herein referredto collectively as the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8 (1) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act. Copies of the complaint and notice of hearing were duly servedupon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance thatthe respondent by its officers, representatives, servants, and employees, from in andabout May 1944, until September 12, 1944, interfered with, restrained, and coerced itsemployees in the exercise of the rights guatanteed in Section 7 of the Act, in that inand about May 1944, it cautioned and warned its employees that if the Union persistedin organizational efforts it would move all work away from its Clayton plant and closesaid plant, it urged, persuaded, and advised its employees not to become members oftheUnion; and it questioned certain of its employees with respect to union member-ship and other matters concerning the activities of the Union.On or about September 22, 1944, the respondent filed an answer, admitting certainallegations of the complaint as to the nature of the respondent's business but denyingthat the respondent had committed any unfair labor practicesPursuant to notice, a hearing was held at Glassboro, New Jersey, on September 26,1944, before the undersigned Trial Examiner duly designated by the Chief TrialExaminer. The Board, the respondent, and the Union were represented by counselAll of the parties participated in the hearing. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on_the issues wasafforded all partiesAt the close of the case counsel for the Board moved to conform the pleadings tothe proof as to names and dates The motion was granted without objection.At the close of the hearing, counsel for the Board, the respondent, and the Unionargued orally on the record before the undersigned. Counsel for the respondent alsofiled a briefNone of the other parties filed briefs although offered the opportunityto do so.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTH Linsk & Co. is a partnership consisting of Harry Linsk, Kate Lunk, Joseph Linsk,and Abraham Linsk, with a main office and place of business at Philadelphia, Penn-sylvania, and a sales office located in New York City, New York. H. LINSK & CO.279The respondent is engaged in the manufacture of infants' and girls' dresses and hasplants located in Philadelphia, Pennsylvania; and Clayton, McKee City,Westville,Woodbury, and Pennsgrove, New Jersey. This proceeding is concerned only with theClayton, New Jersey, plant.Allmaterial is cut in the Philadelphia plant and transported to the various NewJersey plants for completion. The finished dresses are sold under the trade name of"Lucette Frocks," "Carol Lee Frocks" and "Betty Barclay Frocks."All materials used at the Clayton plant are shipped from points outside the StateofNew Jersey, and all finished products of this plant are shipped from Clayton topoints outside the State of New Jersey.The Clayton plant produces finished goods valued at over $50,000.00 annually, andthe raw materials consisting of cut material used at this plant exceed $50,000 00 invalue, annually.Approximately 55 persons are employed by the respondent at its Clayton plantThe respondent admitted at the hearing that it is engaged in commerce within themeaning of the Act.II.THE LAGER ORGANIZATION INVOLVEDSouth Jersey Joint Board of the International Ladies' Garment Workers Union,AFL, is a labor organization which admits to membership employees of respondentIII.THE UNFAIR LABOR PRACTICESA. BackgroundAt about the end of April 1944, Carrie Snyder, business agent and organizer ofthe Union, visited Morris Brumberg, manager of the respondent's Clayton plant, andadvised him of her intention to attempt organization of the plant's employees. Aftervisiting a number of employees at their homes, an informal union meeting was heldatwhich about 16 employees were present A second union meeting was held aboutthe middle of May and approximately 22 employees attended. Snyder sent out noticesto employees for a third meeting of the Union which was scheduled to be held on theevening of May 23, 1944B Interference, restraint, and coercionAt the Clayton plant, the power for the machines is usually turned off at 5 p.mOn May 23, 1944, the power was turned off shortly before 5 p.m and Brumbergmade a short speech to the assembled employees In substance, Brumberg told theemployees that he understood that a number of the employees were in favor of theUnion, that they could not better themselves by joining the Union since wages werefrozen, that a few employees who had left respondent's employ to work in unionshops were glad to come back, that they did not have to join the Union if they didnot want to, that if was for them to decide to join or not join, that "union or nounion" they would work the following day, and that his advice to employees wouldbe not to attend the union meeting scheduled to be held that night!About 12 employees attended the union meeting held on the night of May 23 andnot over 8 or 9 employees attended meetings held thereafter.At sometime after May 23, Lillian Scott was at her machine and another employee1The above speech was testified to in part or in whole by Saudlei, Scott, Ladd, Mathews, andTaylor,witnesses for the Board, and the undersigned credits their testimony in this connectionBrumberg did not deny any of the statements atti ibuted to him He testified, however, that he didnot remember telling any employees not to attend any of the union meetings 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked hera question.Scott replied, "It don't pay to know anything new, if you do, youget in trouble." She then said to Brutberg, "Isn't that right, Morris?" Scott testifiedwithout contradiction that Brumberg replied, "I think if you are in the union, if youlet the union come in the shop you will be in more trouble."About one week after May 23, Brumberg asked employee Bertha Ladd if she wasin favor of the Union a Ladd replied affirmatively. Brumberg then told her that wageswere frozen and that if the Union did succeed in organizing the employees, the respond-ent would close the Clayton plant and move it to Westville 8ConclusionsThe undersigned finds that the respondent, by Brumberg's speech to employees onMay 23, 1944, by his questioning of employees concerning their opinion of the Union,and by his statements to Scott and Ladd, has interfered with, restrained and coercedits employees in the exercise of the rights guaranteed them in Section 7 of the Act.The speech itself, in which Brumberg told the employees that they could not betterthemselves by joining the Union since wages were frozen and advised them not toattend the union meeting scheduled to be heldhat night, and Brumberg's subsequentquestioning of employees concerning the Union-and threatening statements to Scottand Ladd clearly were calculated to intimidate employees and discourage membershipin and activities on behalf of the Union. That Brumberg's campaign against the Unionwas effective is shown; by the marked falling off of employee attendance at unionmeetings after the speech on May 23.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring in con-nection with the operations of the respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. TIIE REMEDYSince it has been found that the respondent has engaged in unfair labor practices,itwillbe recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.South Jersey Joint Board of the International Ladies' Garment Workers Union,AFL, is a labororganization within the meaning of Section 2(5) of the Act2.By interfering with, restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act,the respondent has engaged in and is2 Employee Mary Taylor was also questioned by Brumbcrg concerning her attitude towardstheUnion8Westville is appioximately 15 miles from Clayton. Ladd testified to the above conversation andthe undersigned credits her testimony.Bromberg denied that he at any time told any employees thatthe plant would be closed or moved to Westville but otheiwise he did not deny the other statementsattributed to him by Ladd.Ladd further testified, without contiadiction, to a conversation between respondent Hairy Luiskand some other employees The undersigned, however does not find the remarks attributed to Linskto constitute interference, restraint, or coercion.His opinion concerning the Union was solicited bythe employees and his remarks were clearly expressions of his own personal opinion and werenot coercive. H. LINSK & CO.281engaging in unfair labor practices withinthemeaning of Section 8 (1) of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the under-signed hereby recommends that the collective respondent, Harry Linsk, Kate Linsk,Joseph Linsk and Abraham Linsk, individually and as co-partners, trading as H. Linsk& Co., its officers, agents, successors and assigns shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in the exercise of therights to self-organization, to form, join, or assist South Jersey Joint Board of theInternational GarmentWorkers Union, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effectuatethe policies of the Act :(a)Post immediately notices to all its employees, in conspicuous places in andabout its establishment located at Clayton, New Jersey, and-maintain said notices fora period of at least sixty (60) consecutive days, stating : (1) that the respondent willnot engage in the conduct from which it is recommended that it cease and desist inparagraph 1 (a) of these recommendations; and (2) that the respondent's employeesare free to become or remain members of South Jersey Joint Board of the Interna-tional Ladies' Garment Workers Union, AFL, or any other labor organization, andthat the respondent will not discriminate against any employee because of member-ship in or activity on behalf of any such organization ;(b)File with the Regional Director for the Fourth Region within ten (10) daysfrom -the receipt of this Intermediate Report, in writing, setting forth in detail themanner in which the respondent has complied with the following recommendations.It is also recommended that, unless on or before ten (10) days from the receipt ofthis Intermediate Report the respondent notifies said Regional Director in writingthat it will comply with the foregoing recommendations, the National Labor Rela-tionsBoard issue an order requiring the respondent to take the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of the NationalLabor Relations Board, Series 3, as amended, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the date of the entryof the order transferring the case to the Board pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton,D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof. Immediatelyupon the filing of such statement of exceptions" and/or brief, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other parties andshall file a copy with the Regional Director. As further provided in Section 33, shouldany party desire permission to argue orally before the, Board, request therefor mustbe made in writing within ten (10) days from the date of the order transferring thecase to the Board.JOHN H. EADIEDated November 24, 1944.Trial Examiner